       Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 1 of 14
                                     JUDGE DAVID GUADRRAM


                          UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF TEXAS
                                                                                                              1.3:19

BRANDON CALLIER,                                          §
Plaintiff,                                                §                                                    .-'


                                                          §



United Debt Settlement, LLC and John Does                 §
                                                                             2 0 CYO 2
Defendants                                                §
                                                          §




                                    Plaintiff's Original Complaint

                                                     Parties

1.   The Plaintiff is Brandon Callier, a natural person, and was present in Texas for all

     calls, in this case in El Paso County.

2. The Defendant United Debt Settlement, LLC is a New York corporation and can be

     served via registered agent United States Corporation Agents, Inc., 7014                 3th
                                                                                          1         Avenue,

     Suite 202, Brooklyn, New York 11228.

3.   JohnlJane Does 1-4 are other liable parties currently unknown to the Plaintiff that

     made the robocalls on behalf of the Defendant.

                                   JURISDICTION AND VENUE

4. Jurisdiction. This Court has federal-question subject matter jurisdiction over

     Plaintiff's TCPA claims pursuant to 28 U.S.C.             § 1331   because the TCPA is a federal

     statute. Mims   v.   Arrow   Fin. Servs.,   LLC, 565 U.S. 368, 372 (2012). This Court has

     supplemental subject matter jurisdiction over Plaintiff's claim arising under Texas
       Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 2 of 14




     Business and Commerce Code 305.053 because that claim arises from the same

     nucleus of operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff; adds

     little complexity to the case; and doesn't seek money damages, so it is unlikely to

     predominate over the TCPA claims.

5.   Personal Jurisdiction. This Court has general personal jurisdiction over the

     defendant because they have repeatedly placed calls to Texas residents, and derive

     revenue from Texas residents, and they sell goods and services to Texas residents,

     including the Plaintiff.

6. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-(2)

     because a substantial part of the events giving rise to the   claimsthe calls and sale of
     goods and services directed at Texas residents, including the Plaintiffoccurred in

     this District and because the Plaintiff resides in this District. Residing in the Western

     District of Texas when he received a substantial if not every single call from the

     Defendants that are the subject matter of this lawsuit.

7. This Court has venue over the defendants because the calls at issue were sent by or on

     behalf of the above named defendants to the Plaintiff, a Texas resident.



     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C.                                §

     227

8. In 1991, Congress enacted the TCPA to restrict the use      of sophisticated telemarketing

     equipment that could target millions of consumers    en masse.    Congress found that

     these calls were not only a nuisance and an invasion of privacy to consumers

     specifically but were also a threat to interstate commerce generally.   See   S.   Rep. No.
       Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 3 of 14




   102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

9. The TCPA makes it unlawful "to make any call (other than a call made for emergency

   purposes or made with the prior express consent of the called party) using an

   automatic telephone dialing system or an artificial or prerecorded voice ... to any

   telephone number assigned to a ... cellular telephone service." 47 U.S.C.                 §

   227(b)( 1 )(A)(iii).

10. The TCPA makes it unlawful "to initiate any telephone call to any residential

   telephone line using an artificial or prerecorded voice to deliver a message without

   the prior express consent of the called party, unless the call is initiated for emergency

   purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

   the United States, or is exempted by rule or order" of the Federal Communication

   Commission ("FCC"). 47 U.S.C.         §   227(b)(1)(B).

11. The TCPA provides a private cause            of action to persons who receive calls in violation

   of § 227(b). 47 U.S.C.   §   227(b)(3).

12. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

   available upon demand. 47 U.S.C.          §   227(c); 47 C.F.R.   § 64.1200(d)(l).1

13. The TCPA provides a private cause            of action to persons who receive calls in

   violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C.               §   227(c)(5).

14. According to findings of the FCC, the agency vested by Congress with authority to

   issue regulations implementing the TCPA, automated or prerecorded telephone calls

   are a greater nuisance and invasion of privacy than live solicitation calls and can be



'See  Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
                                                     3
      Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 4 of 14




   costly and inconvenient.

15. The FCC also recognizes that "wireless customers are charged for incoming calls

   whether they pay in advance or after the minutes are used." In re Rules and

   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014,

    14115 ¶ 165 (2003).

16. The FCC requires "prior express written consent" for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular: [Al

   consumer's written consent to receive telemarketing robocalls must be signed and be

   sufficient to show that the consumer: (1) received clear and conspicuous disclosure

   of the consequences of providing the requested consent, i.e., that the consumer will

   receive future calls that deliver prerecorded messages by or on behalf of a specific

   seller; and (2) having received this information, agrees unambiguously to receive such

   calls at a telephone number the consumer designates. In addition, the written

   agreement must be obtained without requiring, directly or indirectly, that the

   agreement be executed as a condition of purchasing any good or service.

17. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

   1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks

   omitted). FCC regulations "generally establish that the party on whose behalf a

   solicitation is made bears ultimate responsibility for any violations." In the Matter of

   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC

   Rcd. 12391, 12397 ¶ 13 (1995).

18. The FCC confirmed this principle in 2013, when it explained that "a seller   ... may be

   held vicariously liable under federal common law principles of agency for violations
      Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 5 of 14



    of either section 227(b) or section 227(c) that are committed by third-party

    telemarketers." In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

    FCC Rcd. 6574, 6574 ¶    1   (2013).

19. Under the TCPA, a text message is a call. SatterfIeld v. Simon & Schuster, Inc., 569

    F.3d 946, 951    52 (9th Cir. 2009).

20. A corporate officer involved in the telemarketing at issue may be personally liable

    under the TCPA. E.g., Jackson Five Star Catering, lnc.   v.   Beason, Case No. 10-

    10010, 2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[Mlany

    courts have held that corporate actors can be individually liable for violating the

    TCPA where they had direct, personal participation in or personally authorized the

    conduct found to have violated the statute." (internal quotation marks omitted));

   Marylandv. Universal Elections, 787 F. Supp. 2d 408,415 16 (D. Md. 201 1)("If

   an individual acting on behalf of a corporation could avoid individual liability, the

   TCPA would lose much of its force.").

                     The Texas Business and Commerce Code 305.053

21. The Texas Business and Commerce code has an analogous portion that is related to

   the TCPA and was violated in this case.

22. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or

   subchapter A and seek $500 in statutory damages or $1500 for willful or knowing

   damages.



                                  FACTUAL ALLEGATIONS

23. The Plaintiff has received at least seven calls over 21 days to his cell phone, 915-383-

                                              5
      Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 6 of 14



    4604 without consent and not related to an emergency purpose, selling the debt

    consolidation products and services of United Debt Settlement, LLC.

24. The Plaintiff did not want or need debt relief However, in order to cease harassment

    from the anonymous robocallers, such as the defendant, Plaintiff told the

    representative Josh Levan he needed debt relief for the sole purpose of identifying

    who was calling and/or the company who was responsible for calling.

25. Plaintiff received an email from Mr. Levan containing instructions on how to proceed

    with a debt relief application.

26. When Plaintiff received the email, he discovered that the party responsible for the

    robocalls was Defendant United Debit Settlement, LLC.

27. Plaintiff received multiple calls from a variety of spoofed caller ID's that contained a

   pre-recorded message and were initiated using an automated telephone dialing

    system. The calls were on behalf of United Debt Settlement, LLC. The calls

    generally had a delay of 3-4 seconds of dead air before an audible tone connected the

   Plaintiff to a representative, indicating the calls were initiated using an ATDS. The

   Plaintiff received at least seven calls in 21 days.

28. Each and every call was initiated using a spoofed caller ID, and each and every

   telemarketer the Plaintiff spoke with failed to properly identify themselves and the

   parties they were calling on behalf of

29. Plaintiff received the following calls from the Defendants (Table A).
      Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 7 of 14




    Date           Time of Call    Phone Number       Name on Caller ID
    7-Aug-20       9:02 AM         55 1213 5331       UNKNOWN NAME
    10-Aug-20      9:17 AM         55 1213 5331       UNKNOWN NAME
    10-Aug-20      3:23 PM         55 1213 5331       UNKNOWN NAME
    12-Aug-20      3:08 PM         55 1213 5331       UNKNOWN NAME
    13-Aug-20      3:10 PM         55 1213 5331       UNKNOWN NAME
    18-Aug-20      3:57 PM         55 1213 5331       UNKNOWN NAME
    27-Aug-20      12:52 PM        55 1213 5331       UNKNOWN NAME


30. Each and every call was placed without the maintenance of an internal do-not-call

    policy. Each and every call failed to identify the telemarketers and parties they were

    calling on behalf of. Each and every call was placed without training their

   agents/employees on the use of an internal do-not-call policy.

31. Mr. Callier has a limited data plan. Incoming text messages chip away at his monthly

   allotment.

32. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming

   telemarketing calls consumed part of this capacity.

33. No emergency necessitated the calls

34. Each call was sent by an ATDS.

35. None of the defendants ever sent Mr. Callier any do-not-call policy.

36. On information and belief, the defendant did not have a written do-not-call policy

   while it was sending Mr. Callier the unsolicited calls

37. On information and belief, the defendant did not train its agents who engaged in

   telemarketing on the existence and use of any do-not-call list.



                              Vicarious Liability of the Sellers

38. These parties are vicariously liable under the theories   of actual authority, apparent
      Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 8 of 14



    authority, and ratification, and as well as liable because any other result would impair

    the underlying purpose of the TCPA.

39. United Debt Settlement is the liable party as the direct beneficiary of the illegal

    telemarketing calls as they stood to gain the Plaintiff as a client and quoted the

    Plaintiff their services in obtaining debt relief.

40. The email shows that the beneficial party who was gaining customers was United

    Debt Settlement, LLC.

41. Defendant United Debt Settlement authorized Defendant John Doe          I   to generate

   prospective customers. United Debt Settlement, LLC hired John Doe            I   to promote its

   products and services. Defendant United Debt Settlement, LLC's integration of

   robocalling into its sales process was so seamless that it appeared to an outside party

   like Plaintiff that Defendant John Doe     1   was the telemarketing department of

   Defendant United Debt Settlement, LLC.

 THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                          EFFECT AND PURPOSE OF THE TCPA

42. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers

   should be held liable for their violations of the TCPA. Courts have looked at the

   purpose of the TCPA and found that not holding the sellers liable through vicarious

   liability would undermine the purpose of the TCPA.

43. Every entity in the contract for car warranty services should be deemed a beneficiary

   of the calls and held liable for damages under the TCPA under vicarious liability.

   Sellers are in the best position to monitor and police third party telemarketer's

   compliance with the TCPA and to hold otherwise would leave consumers without an
      Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 9 of 14



    effective remedy for telemarketing intrusions.

INJURY, HARM, DAMAGES, and ACTUAL DAMAGES AS A RESULT OF THE

                                             CALLS

44. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought

   to preventa "nuisance and invasion of privacy."

45. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

   Plaintiff's rights and interests in Plaintiff's cellular telephone.

46. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

   Plaintiff's rights and interests in Plaintiff's cellular telephone line.

47. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

48. The Plaintiff has been harmed, injured, and damages by the calls including, but not

   limited to:

   Reduced Device Storage space

   Reduced data plan usage

   Invasion of privacy

   Lost time tending to text messages

   Decreased cell phone battery life

   More frequent charging of my cell phone resulting in reduced enjoyment and usage of

   my cell phone

   Reduced battery usage

   Annoyance

   Frustration

   Anger

                                               9
     Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 10 of 14



                     The Plaintiff's cell phone is a residential number

49. The calls were to the Plaintiff's cellular phone 915-383-4604, which is the Plaintiffs

    personal cell phone that he uses for personal, family, and household use. The Plaintiff

    maintains no landline phones at his residence and has not done so for at least 10 years

    and primarily relies on cellular phones to communicate with friends and family. The

    Plaintiff also uses his cell phone for navigation purposes, sending and receiving

    emails, timing food when cooking, and sending and receiving text messages. The

    Plaintiff further has his cell phone registered in his personal name, pays the cell phone

    from his personal accounts, and the phone is not primarily used for any business

    purpose.

            Violations of the Texas Business and Commerce Code 305.053

50. The actions   of the defendants violated the Texas Business and Commerce Code

    305.053 by placing automated calls to a cell phone which violate 47 USC 227(b). The

    calls by the defendants violated Texas law by placing calls with a pre-recorded

   message to a cell phone which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47

   USC 227(d)(3) and 47 USC 227(e).

51. The calls by the defendants violated Texas law by spoofing the caller ID's per 47

   USC 227(e) which in turn violates the Texas statute. FIRST CLAIM FOR RELIEF

    (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                  (Against All Defendants)

       1.         Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.



                                              I0
          Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 11 of 14




           2.        The foregoing acts and omissions of Defendants andlor their affiliates or

agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making

non-emergency telemarketing robocalls to Mr. Callier' s cellular telephone number

without his prior express written consent.

           3.        Mr. Callier is entitled to an award of at least $500 in damages for each

such violation. 47 u.s.c.      §   227(b)(3)(B).

           4.        Mr. Callier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. 47 U.S.C.            §   227(b)(3).

           5.        Mr. Callier also seeks a permanent injunction prohibiting Defendants and

their affiliates and agents from making non-emergency telemarketing robocalls to cellular

telephone numbers without the prior express written consent of the called party.


                                   I. SECOND CLAIM FOR RELIEF

           (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                      (Against All Defendants)

           6.       Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

           7.       The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of FCC regulations by making telemarketing

solicitations despite lacking:

                    a.     a written policy, available upon demand, for maintaining a do-not-

call list, in violation of 47 C.F.R.    § 64.1200(d)(l);2



2
    See   Id.   at 425 (codifying a June 26, 2003 FCC order).
                                                   11
       Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 12 of 14




                 b.       training for the individuals involved in the telemarketing on the

existence of and use of a do-not-call list, in violation of 47 C.F.R.   § 64.1 200(d)(2);3   and,

                 c.       in the solicitations, the name of the individual caller and the name

of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R.       §

64.1 200(d)(4).4

        8.         Mr. Callier is entitled to an award of at least $500 in damages for each

such violation. 47 U.S.C.    §   227(c)(5)(B).

        9.         Mr. Callier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. 47 U.S.C.      §   227(c)(5).

        10.        Mr. Cattier also seeks a permanent injunction prohibiting Defendants and

their affiliates and agents from making telemarketing solicitations until and unless they

(1) implement a do-not-call list and training thereon and (2) include the name of the

individual caller and AFS' s name in the solicitations.


        II. THIRD CLAIM FOR RELIEF: Violations of The Texas Business and

                                    Commerce Code 305.053

        11.        Mr. Callier realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

        12.      The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the Texas Business and Commerce Code

305.053, by making non-emergency telemarketing robocalls to Mr. Callier's cellular

telephone number without his prior express written consent in violation of 47 USC 227 et

 See   Id.   at 425 (codifying a June 26, 2003 FCC order).
 See   id.   at 425 26 (codifying a June 26, 2003 FCC order).
                                                 12
     Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 13 of 14



seq. The Defendants violated 47 Usc 227(d) and 47 usc 227(d)(3) and 47 usc 227(e)

by using an ATDS that does not comply with the technical and procedural standards

under this subsection.

        13.     Mr. callier is entitled to an award of at least $500 in damages for each

such violation. Texas Business and Commerce Code 305.053(b)

        14.     Mr. callier is entitled to an award of up to $1,500 in damages for each

such knowing or willful violation. Texas Business and Commerce Code 305.053(c).


                                 III. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Brandon cattier prays for judgment against the

defendants jointly and severally as follows:

        A.     Leave to amend this complaint to name additional DOESs as they are

identified and to conform to the evidence presented at trial;

        B.     A declaration that actions complained of herein by Defendants violate the

TCPA and Texas state law;

        C.     An injunction enjoining Defendants and their affiliates and agents from

engaging in the unlawful conduct set forth herein;

       D.      An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for

seven calls.

       E.      An award of $1,500 in statutory damages arising from violations of the

Texas Business and commerce code 305.053

       F.      An award to Mr. Callier of damages, as allowed by law under the     TPA;

                                               13
     Case 3:20-cv-00235-DCG Document 1 Filed 09/03/20 Page 14 of 14



       G.     An award to Mr. Callier of interest, costs and attorneys' fees, as allowed

by law and equity

       H.     Such further relief as the Court deems necessary, just, and proper.




September 3, 2020




Brandon Callier
Pro-se
6336 Franklin Trail
El Paso, TX 79912




                                           14
